Citation Nr: 9930315	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-21 160 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1971 and November 1972 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded to the RO in 
June 1998 for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy.

3.  The competent and probative evidence of record 
corroborates the incurrence of an in-service stressor that 
supports the diagnosis of post traumatic stress disorder 
related to military service.


CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service 
connection for post traumatic stress disorder is well 
grounded because the evidence shows that it is plausible.  A 
diagnosis of post traumatic stress disorder has been 
rendered, the veteran has submitted lay statements outlining 
his in-service stressors, and the medical evidence shows a 
nexus between service and the current post traumatic stress 
disorder.  See Gaines v. West, 11 Vet. App. 353 (1998).  

The Board is satisfied that all relevant and available facts 
have been properly developed.  This matter was remanded to 
the RO in June 1998.  The Board is satisfied that the RO 
complied with the directives of the remand.  The veteran was 
afforded VA examinations in July 1994, December 1994, and 
February 1999.  Pertinent treatment records were obtained.  
The Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107; 38 C.F.R. § 3.326 
(1999).

Factual Background

The veteran's DD Forms 214 shows service from October 1967 to 
September 1971 and from November 1972 to July 1983.  The 
veteran had three years and four days of foreign service.  He 
is in receipt of the Vietnam Service Medal with 3 Bronze 
Service Stars, and a Republic of Vietnam Campaign Medal.  
Service records indicate that the veteran served in Vietnam 
from April 1968 to September 1971 as a munitions maintenance 
specialist and a munitions mechanic.  He was stationed in 
Pleiku Air Base from April 1968 to October 1969, in Cam Ranh 
Bay from October 1969 to October 1970, and in Da Nang from 
October 1970 to September 1971.  

Service medical records are silent for complaints, treatment, 
or diagnosis of post traumatic stress disorder.  There is no 
indication in the service medical records that the veteran 
was in combat or incurred a wound in combat.    

In an August 1992 statement, the veteran's clinical 
psychologist, Dr. W.T., stated that the veteran had been 
referred for treatment in January 1992 because of problems 
adjusting to his experiences in Vietnam, subsequent military 
experiences, and a medical discharge from service due to a 
seizure disorder.  The veteran reported having depression, 
anger, anxiety, emotional numbing, and hyperalertness.  He 
had flashbacks of Vietnam.  The results of the Mississippi 
scale for combat-related post traumatic stress disorder was a 
score of 133, which was significant for the indication of 
post traumatic stress disorder.  The veteran spent three 
years in Vietnam between 1968 to 1971.  He worked primarily 
as an armorer fusing large bombs and he worked as an airborne 
fuser over South Vietnam in the clearing of jungle landing 
spaces for helicopters.  In this capacity, the veteran was 
under enemy fire on numerous occasions and his work as an 
armorer was extremely dangerous.  He was required to destroy 
live ammunition in remote jungle locations where the risk of 
direct combat confrontation with ground personnel was 
possible.  

At a hearing before the RO in January 1994, the veteran 
stated that he had nightmares and flashbacks.  Hearing 
Transcript, hereinafter Tr., 1.  He stated that he was 
stationed in Pleiku for the first year and a half, and then 
he was stationed in Cam Ranh Bay for a year.  Tr. 2.  He was 
a munitions specialist in service and he worked with 
explosives and bombs.  Tr. 5.  He was assigned to the 633rd 
Munitions Maintenance Squadron in Pleiku and with the 412th 
Munitions Maintenance Squadron in Cam Ranh Bay.  Tr. 7.  From 
Cam Ranh Bay, he went to Da Nang.  Tr. 8.  The veteran's 
spouse stated that the veteran did not like to socialize or 
be with a lot of people.  Tr. 1.

In a January 1994 statement, the veteran indicated that he 
was stationed in Pleiku in Vietnam from March 1968 to March 
1969 and from May 1969 to November 1969.  He was stationed in 
Cam Ranh Bay from November 1969 to November 1970.  He was 
stationed in Da Nang from November 1970 to September 1971.  
He was a munitions maintenance specialist and his primary 
duties were assembling, prepping, and filling napalm bombs.  
He was also a security police guard, M-60 gunner, explosive 
ordinance disposal assistant, demolitions expert, and a bomb 
crewman.  He fused and armed bombs in flight.   

In a January 1994 statement, Dr. W.T., the veteran's clinical 
psychologist, stated that the veteran's symptomatology was 
consistent with post traumatic stress disorder of a prolonged 
and intense nature.  Dr. W.T. stated that the veteran arrived 
in Pleiku Air Force Base in March 1968 and returned to the 
United States in September 1971.  The veteran reported that 
while in Vietnam, he worked as an armorer and handler of 
munitions.  His duties included fusing large bombs used to 
clear landing pads in the jungles.  He frequently accompanied 
teams dropping weapons and assisted in their release from the 
cargo planes.  The veteran was also responsible for the 
destruction of explosives and ammunition considered unsafe 
for return to inventory.  He was exposed to rocket attacks 
and had vivid memories of running from rockets with buildings 
being destroyed beside him as he ran.  He believed that his 
escape was miraculous.  The veteran had flashbacks of a 
rocket attack on Da Nang on July 4, 1971.  He recalled live 
ammunition breaking loose in a truck in which he was riding 
and he realized that he could be blown up at any moment.  He 
was unable to account for the fact that he did not die.  Dr. 
W.T. stated that the veteran had avoidance of emotions and 
numbing, a sleep disorder with recurrent dreams and 
occasional nightmares associated with his military service in 
Vietnam, and isolation and detachment from others.  He had a 
restricted range of affect consistent with arousal disorder.  
The veteran's affective and ideational symptoms had persisted 
since Vietnam. 

In a May 1994 statement, the Environmental Support Group 
(ESG) (redesigned the U.S. Armed Service Center for Research 
of Unit Records) indicated that extracts from the Air Base 
defense in the Republic of Vietnam, dated from 1961 to 1973, 
indicated that there were attacks on Pleiku, Cam Ranh Bay, 
and Da Nang Air Bases during the veteran's Vietnam tours of 
duty.  The extracts indicated that Pleiku was attacked in 
January, February, March, April, May, August, September, and 
December 1968; January, February, March, April, May, June, 
October, and November 1969; May, September, November, and 
December 1970; and February, March, April, May, June, August, 
and September 1971.  The extracts indicated that Da Nang was 
attacked on July 5, 1971; five soldiers were killed in action 
and thirty-eight were wounded in action.  The extracts 
indicated that Cam Ranh Bay was attacked in March 1968; 
February, March, June, July, August, September, November and 
December 1969; February, March, April, May, June, July, 
August and December 1970; and February, March, August and 
September 1971.  

An April 1995 neuropsychological evaluation reflects, in 
pertinent part, a diagnosis of post traumatic stress 
disorder.  

A July 1994 VA psychiatric examination report reflects an 
Axis I diagnosis of post-traumatic stress disorder.  The 
examiner estimated that the veteran had mild to moderate 
symptomatology from the post-traumatic stress disorder.  

A December 1994 VA psychiatric examination report reflects a 
diagnosis of post traumatic stress disorder, mild to moderate 
symptoms.  

A January 1995 VA psychological examination report indicates 
that the veteran reported that his post traumatic stress 
disorder symptoms included paranoia, survival concerns, 
sleeplessness, anxiety, nightmares, flashbacks, and sleeping 
with a gun under his pillow.  The psychologist indicated that 
the veteran's symptoms and resulting Minnesota Multiphasic 
Personality Inventory profile were consistent with a 
diagnosis of post traumatic stress disorder.  

In a July 1995 statement, Dr. W.T., the veteran's clinical 
psychologist, indicated that the veteran had two tours in 
Vietnam during heavy combat periods.  Dr. W.T. noted that the 
veteran served as an armorer and was responsible for the 
destruction of spent ammunition.  Dr. W.T. noted that the 
veteran was exposed to significant life threatening 
situations while in Vietnam and he was never adequately 
debriefed.  It was noted that that the veteran had all the 
classic symptoms of post traumatic stress disorder, including 
sleep disorder, anger, intrusive thoughts, flashbacks, and 
hypervigilance, as well as difficulty relating at an 
emotional level with peers and partners.  It was noted that 
the veteran attended the Vietnam Veterans Readjustment 
Counseling program.   

In an April 1996 statement, T.R., the veteran's counselor 
from Veterans Outreach reported that he had seen the veteran 
in group counseling for three years.  He stated that the 
veteran had an organic brain syndrome and post-traumatic 
stress disorder (severe) which affected the veteran's ability 
to engage in a substantial gainful activity.  The counselor 
indicated that the diagnosis of post traumatic stress 
disorder was related to the veteran's combat experiences in 
Vietnam and has affected the veteran since his return from 
Vietnam.    

A May 1996 Social Security Administration (SSA) decision 
reveals that the veteran's impairments were a seizure 
disorder, residual effects of an aneurysm, organic brain 
syndrome, post traumatic stress disorder and mixed 
personality disorder.  The SSA determined that the veteran 
had not performed any substantial gainful activity since 
September 30, 1993, and that he had a disability as defined 
in the Social Security Act since September 30, 1993.   

A February 1999 VA psychiatric examination report reflects a 
diagnosis of post-traumatic stress disorder.  The examiner 
indicated that the veteran was exposed to a number of 
potentially life threatening situations while in Vietnam.  
The examiner noted that the veteran was in Vietnam for three 
and a half years and was exposed to prolonged stress 
secondary to his work with munitions.  The examination report 
also reflects a diagnosis of dementia. 

The examiner stated that prior to the evaluation, the 
veteran's records were reviewed.  The medical records showed 
that the veteran's post traumatic stress disorder symptoms 
included paranoia, survival concerns, sleeplessness, anxiety, 
nightmares, and flashbacks.  The medical records reflected 
diagnoses of post traumatic stress disorder and organic 
personality disorder.  The examiner stated that the veteran's 
symptoms included startle response, not reacting well to loud 
noises, becoming highly agitated when exposed to helicopters, 
and a flashbacks incident in 1996.  It was noted that the 
veteran lived in a secluded area.  He was hypervigilant and 
he constantly checked the doors.   

The examiner commented that the interview was difficult to 
conduct because of the veteran's obvious memory problems.  
The veteran reported that he had been in Vietnam for two or 
three years.  He stated that he worked with the Air Force and 
his primary duties were working with munitions.  Most 
incidents described occurred while working with munitions.

The veteran described a stressor event where he would always 
take the same route but for some reason, he decided not to 
take that route.  There was an explosion and had he taken his 
usual route, he may have been injured.  He described another 
stressor event where he was involved in taking ammo to be 
destroyed.  On this occasion, a bridge had been blown up, so 
they could not take a direct route.  He subsequently went 
through a city.  While standing on the munitions, he heard a 
loud metallic crack.  At that moment, he was certain that one 
of the grenades had become loose and was going to go off.  
Nothing happened, but he was extremely frightened at that 
moment.  He described another stressor event where he was 
mixing napalm, which was generally done in a large field.  
Because of the procedure, there was a great deal of fuel in 
the area.  The veteran saw that a flare had been fired and 
was coming down toward the ground.  The flare was on a 
parachute.  The veteran was certain that the flare was going 
to hit the area where he was working on the napalm.  The 
veteran indicated that he and other soldiers ran under the 
flare in an attempt to catch it before it hit the ground.  At 
the last moment, the flare was blown off course and missed 
the veteran's area.  

The examiner indicated that from the veteran's description 
during his stay in Vietnam, he found himself in a number of 
potentially life threatening situations.  The examiner noted 
that the veteran never was injured and he did not receive a 
combat badge, but he was repeatedly exposed to situations in 
which he was immediate danger and perceived the situations as 
life threatening.  The examiner concluded that the veteran 
was exposed to a number of potentially life threatening 
situations while in Vietnam and was exposed to prolonged 
stress secondary to his work with munitions.

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veteran's 
Appeals) (Court), in Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996), held that as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellants lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  If the 
veteran did not serve in combat, the record must contain 
credible evidence corroborating the in-service stressor.  
Credible supporting evidence may consist of service 
department records or statements from individuals who have 
personal knowledge of the claimed events.  Gaines v. West, 11 
Vet. App. 353 (1998). 

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 


Analysis

The Board has reviewed the evidence of record and finds that 
service connection for post traumatic stress disorder is 
warranted.  The Board finds that the medical evidence of 
record establishes a diagnosis of post traumatic stress 
disorder and a link between the current post traumatic stress 
disorder symptomatology and an in-service stressor.  There is 
credible supporting evidence that the claimed in-service 
stressor occurred.   

In the present case, the medical evidence of record 
establishes a diagnosis of post traumatic stress disorder.  
The February 1999 VA examination report reflects a diagnosis 
of post-traumatic stress disorder in accordance with the 
fourth edition of DSM-IV.  The examiner noted the veteran's 
post traumatic stress disorder symptoms included paranoia, 
survival concerns, sleeplessness, anxiety, nightmares, 
flashbacks, startle response, and hypervigilence.  The 
examiner noted, per the veteran's account, a history of 
traumatic events during service in Vietnam.  The Board notes 
that the medical evidence of record supports this diagnosis 
of post traumatic stress disorder.  

The Board finds that there is evidence that the veteran 
engaged in combat with the enemy.  A determination of combat 
status is made on the basis of the evidence of record, such 
as through the receipt of certain recognized military 
citations or "other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The Court has held that the phrase 
"other supportive evidence" serves to provide "an almost 
unlimited field of potential evidence" to be used to in the 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353 (1998).  

The veteran's DD Form 214 does not show that he is in receipt 
of any awards, medals or commendations clearly indicative of 
combat service such as a Purple Heart, Combat Infantryman's 
Badge, or a medal awarded for valor as opposed to awards 
based on assigned service location or dates of service.  The 
service records indicate that the veteran served in Vietnam 
from October 1967 to September 1971.  The service department 
has confirmed that the veteran's unit came under fire while 
he served with them.  The veteran has reported stressors 
related to combat.

Even if the record did not show that the veteran engaged in 
combat, there is credible supporting evidence in the form of 
the service department findings, that the claimed inservice 
stressors occurred.  See 38 C.F.R. § 3.304(f). 

In the present case, the veteran claimed in-service stressors 
relate to his duties as a munitions maintenance specialist 
and munitions mechanic.  He has also related stressors about 
rocket attacks and running from rockets.  The statements by 
the veteran's clinical psychologist and the VA examination 
reports set forth the veteran's stressor events in detail, 
and such details are discussed in the factual background 
portion of this decision.  The veteran reported that his 
duties as a munitions specialist included fusing large bombs, 
working as an airborne fuser, destroying live ammunition, 
assembling and filling napalm bombs, and disposing live 
ammunition and bombs.  The veteran stated that he was 
stationed in Pleiku in Vietnam from March 1968 to March 1969 
and from May 1969 to November 1969.  He was stationed in Cam 
Ranh Bay from November 1969 to November 1970.  He was 
stationed in Da Nang from November 1970 to September 1971.  
He stated that he worked under enemy fire and was exposed to 
rocket attacks.  He had flashbacks about a rocket attack that 
had occurred in Da Nang on July 4, 1971.  

Although not necessary in the case of a combat veteran, the 
Board finds that there is credible supporting evidence that 
the veteran's claimed stressor events had occurred.  Service 
records indicate that the veteran served in Vietnam from 
April 1968 to September 1971 as a munitions maintenance 
specialist and a munitions mechanic.  He was stationed in 
Pleiku Air Base from April 1968 to October 1969, in Cam Ranh 
Bay from October 1969 to October 1970, and in Da Nang from 
October 1970 to September 1971.  In a May 1994 statement, ESG 
indicated that Pleiku Air Base was attacked in January, 
February, March, April, May, August, September, and December 
1968; January, February, March, April, May, June, October, 
and November 1969; May, September, November, and December 
1970; and February, March, April, May, June, August, and 
September 1971.  The extracts indicated that Cam Ranh Bay was 
attacked in March 1968; February, March, June, July, August, 
September, November and December 1969; February, March, 
April, May, June, July, August and December 1970; and 
February, March, August and September 1971.  Significantly, 
the extracts indicated that the Da Nang was attacked on July 
5, 1971 at 0015 hours; five soldiers were killed in action 
and thirty-eight were wounded in action.  The Board finds 
that there is credible supporting evidence which establishes 
that the veteran was a munitions specialist in Vietnam, and 
that the veteran experienced rocket attacks while stationed 
in Vietnam.  Thus, the Board finds that there is credible 
supporting evidence of the veteran's stressors.  See Souzzi 
v. Brown, 10 Vet. App. 307, 311 (1997) (a stressor need not 
be confirmed in every detail). 

There is medical evidence of record, which establishes a link 
between the veteran's post traumatic stress symptomatology 
and his inservice stressor events.  In a January 1994 
statement, Dr. W.T., the veteran's clinical psychologist, 
stated that the veteran's symptomatology was consistent with 
post traumatic stress disorder of a prolonged and intense 
nature.  He stated that the veteran's affective and 
ideational symptoms have persisted since Vietnam.  Dr. W.T. 
noted that the veteran had worked in Vietnam as an armorer 
and munitions handler and he had been exposed to rocket 
attacks.  In a July 1995 statement, Dr. W.T. indicated that 
the veteran was exposed to significant life threatening 
situations while in Vietnam.  In an April 1996 statement, the 
veteran's counselor from Veterans Outreach stated that the 
veteran's diagnosis of post traumatic stress disorder was 
related to the veteran's combat experiences in Vietnam.  The 
VA examiner, who performed the February 1999 VA psychiatric 
examination, concluded that the veteran was exposed to a 
number of potentially life-threatening situations while in 
Vietnam and was exposed to prolonged stress secondary to his 
work with munitions.  The examiner noted that the veteran 
described stressors relating to his work with munitions.  The 
examiner indicated that although the veteran was never 
injured and did not receive a combat badge, he had been 
repeatedly exposed to situations in which he was in immediate 
danger and perceived the situations as life threatening.  

After careful review of the record, the Board finds that the 
medical evidence of record establishes a diagnosis of post 
traumatic stress disorder, there is corroborating evidence 
showing that the veteran's claimed stressor events actually 
occurred, and there is medical evidence that attributed the 
diagnosis of post traumatic stress disorder to the confirmed 
stressor events.  In light of the above, the Board finds that 
the evidence supports the grant of service connection for 
post-traumatic stress disorder.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted. 



		
	MARK D. HINDIN
	Member, Board of Veterans' Appeals


 

